REPUBLIQUE DU CONGO
Unité * Travail * Progrès

MINISTERE DE L'AGRICULTURE,
DE L'ELEVAGE ET DE LA PÊCHE

PROTOCOLE D'ACCORD
RELATIF À LA MISE EN ŒUVRE D'UN PROJET AGRO-INDUSTRIEL

A MFILOU, À MINDOU ET TOUBA DANS LE DISTRICT KAKAMOEKA,
DEPARTEMENT DU KOUILOU EN REPUBLIQUE DU CONGO
PAR LA SOCIETE ETRABA

Page 1

j | ' Protocole d'Accord République du Congo / SOCIETE ETRABA janvier 2017
Entre les soussignés,

La République du Congo,

Représentée par Monsieur Henri DJOMBO,

Ministre d'Etat, Ministre de l'Agriculture, de l'Elevage et de la Pêche,
BP 2453 Brazzaville, République du Congo

Ci-après dénommée « La République » ;
D'une part,
Et

La Société ETRABA,

Enregistrée s/n° RCCM/

Représentée par Monsieur Jean Paul MAVOUNGOU DJIMBI,

Président Directeur Fondateur de ladite Société,

Adresse : 314, avenue de l'Indépendance, quartier Tié-Tié, Pointe-Noire
Tél. : (+242) 06 664 85 64/05 049 06 28/06 651 20 67

E-mail : yabbatchristian@yahoo.fr /JeanMAV049@amail.com
République du Congo

Ci-après dénommée « ETRABA » ;

D'autre part,
Autrement désignées les « Parties »

Il a été préalablement exposé ce qui suit :

La République du Congo dans la perspective de la diversification de l'économie
nationale, marquée par le désengagement de l'Etat des secteurs productif et
marchand d'une part, et du recentrage de son rôle de régulation économique, d'autre
part, a consenti à sa demande, d'impliquer un opérateur économique, la Société
ETRABA , pour la mise en œuvre d'un projet agro-industriel en République du Congo.

Considérant la qualité de l'expertise de la Société ETRABA , l'expérience qu'elle a
accumulée dans les filières agro-industrielles et convaincu de l'intérêt manifesté par
la République du Congo et la Société ETRABA de promouvoir les filières agro
industrielles en République du Congo, il a été convenu d'établir un partenariat
entre la République du Congo et la Société ETRABA, pour l'implantation des
complexes agro-industriels à Mfilou, à Mindou et Touba dans le district kakamoeka,

département du kouilou, en vue de contribuer à la diversification de la production
- agricole et de lutter contre l'insécurité alimentaire. 4 É

A cet effet, les Parties ont convenu de ce qui suit :

DE do,
Protocole d'Accord République du Congo / SOCIETE ETRABA Janvier 2017

Page 2

TITRE I : DISPOSITIONS GENERALES
Chapitre I : De l'objet

Article premier : Le présent Protocole d'Accord a pour objet de définir et de fixer
les modalités de partenariat entre la République du Congo et la Société ETRABA,
aux fins de la procédure de mise à disposition de ladite Société, des terres pour la
création et le développement des complexes agro-industriels de production et de
transformation des cultures vivrières (banane, maïs, soja, arachide, manioc) et des
cultures industrielles (café, cacao, hévéa, huile de palme) dans la zone agricole de

Kakamoeka (département du Kouilou) en République du Congo sur une superficie de
15.000 hectares.

Article 2 : Le Protocole d'Accord consiste à :

-_ l'identification des 15.000 hectares de terres à affecter au projet ;
l'élaboration et la soumission auprès de la République du Congo, des études
de faisabilité technique, socio-économique et environnementale pour la zone
d'implantation du projet ;
la mise en œuvre du projet agro-industriel dans la zone agricole de Boko-
Songho ; £ SE.
- la gestion durable des terres mises à la disposition de ladite Société.

Article 3 : Les étapes de la mise en œuvre du Protocole sont :
- l'identification et la prospection des sites ;
la réalisation, la délimitation et la production des cartes libellées au nom du
Ministère de l’Agriculture, de l'Elevage et de la Pêche ;
la signature, au terme des études de faisabilité jugées satisfaisantes entre la

République du Congo et la Société ETRABA, d'une «autorisation expresse
d'occuper une réserve foncière de l'Etat» ;

- la mise en œuvre du projet.

TITRE II : ENGAGEMENTS

Chapitre II : Obligations

Article 4 : La Société ETRABA s'engage à :

- réaliser l'étude de faisabilité de projet agro-industriel proposé ;

- financer toutes les missions d'expertise et d'inspection des sites ;

- la réalisation des études techniques, socio-économiques et environnementales
se rapportant aux projets cités à l'article 2 ci-dessus ;

- produire et transmettre à la République du Congo toutes les études
techniques, économiques, sociales et environnementales réalisées dans le
cadre de la mise en œuvre du projet ;

- se conformer à la réglementation en vigueur en République du Congo et
particulièrement en ce qui concerne l'immigration, le code forestier, la défense
nationale, le code du travail, le code général des impôts, le code des douanes,

la loi sur la protection de l'environnement, le régime foncier et tous les textes
pertinents.

Article 5 : La République du Congo s'engage à :

- mettre à la disposition de la Société ETRABA une réserve foncière de 15.000
hectares, pour l'installation des filières agricoles et les infrastructures
nécessaires ;

- faire bénéficier à la Société, toutes les mesures d'incitations fiscalo-

douanières et autres avantages prévus dans la charte nationale des
investissements.

Article 6 : Les deux Parties s'engagent à signer le présent Protocole d'Accord
nécessaire à la mise en œuvre et à la réussite du projet.

Dans ce cadre, elles conviennent de promouvoir et de renforcer la collaboration pour
le développement du projet (complexes agro-industriels et accompagnements des
producteurs locaux), et contribuer à l'installation de la sécurité alimentaire en
République du Congo.

Les Parties s'engagent par le présent Protocole d'Accord, à garder le secret et la
confidentialité de toutes les informations à l'égard des tiers ainsi que la non

divulgation du secret des informations qu'elles recevront directement ou
indirectement.

Les Parties au Protocole d'Accord s'engagent à protéger les intérêts de chacune
d'elle. L Laisse

Protocole d'Accord République du Congo / SOCIETE ETRABA Janvier 2017

Page 4
Chapitre III — Durée

Article 7 : La République du Congo atcorde à la société, une exclusivité de douze

mois, à compter de la date d'entrée en vigueur du présent Protocole d'Accord, pour
réunir toutes les conditions nécessaires à la signature et à la mise en œuvre du
contrat d'occupation expresse d'une réserve foncière de l'Etat.

Passé ce délai, la République est libre de signer et d'attribuer les terres allouées à un
autre partenaire, sans dommages et intérêts.

TITRE III — DISPOSITIONS DIVERSES ET FINALES

Chapitre 1 — De la résiliation

Article 8 : Le présent Protocole peut être résilié de plein droit à l'initiative de l'une
ou l'autre des Parties, moyennant un préavis d'un mois et dans les cas suivants :

-__ manquement grave de l’une ou l'autre à ses obligations citées aux articles 4,
5,6et7;

cas de force majeure défini à l'article 10 ;
expiration du délai de validité libellé à l'article 7.

En cas de résiliation, les Parties ne seront pas responsables l’une vis-à-vis de l'autre
et ne prétendront à aucune indemnisation.

Article 9 : Toutes les modifications à apporter au présent Protocole seront
effectuées d'accord parties par voie d'avenant.

Chapitre II — Cas de force majeure

Article 10 : Le cas de force majeure s'entend, comme tout évènement imprévisible,
irrésistible et indépendant de la volonté des parties, qui empêche de façon
insurmontable, l'exécution de tout ou partie du présent protocole.

En cas de force majeure, la Partie qui l'invoque est tenue d'en aviser l'autre Partie
dans un délai de quarante-huit heures, à compter de la date de son apparition.

Si lune des Parties se trouve dans l'impossibilité d'exécuter ses obligations à la suite

n cas de force majeure, elle sera excusée dans la mesure

où elle se trouve
‘empêchée d'en assurer l'exécution. L

Protocole d'Accord République du Congo / SOCIETE ETRABA janvier 2017

Page 5
Chapitre III — Du règlement des différents
Article 11 : Tout différend né de l'exécution ou
Protocole d'Accord, sera ré

de l'interprétation du présent
SgIé à l'amiable dans un déla

i de trois mois.

Passé ce délai, le différend sera réglé par le Tribunal de Commerce de Brazzaville.

Chapitre IV — Election de domicile

Article 12 : Pour

l'exécution du présent Protocole d'Accord, les Parties ont élu
domicile :

Pour la République du Congo,
Au siège du Ministère de!
Sis avenue Louis Tréchot,
Brazzaville, République du

‘Agriculture, de |
à côté de |
Congo.

lElevage et de la Pêche,
‘Hôpital Blanche Gomez,

Pour la Société ETRABA,
Siège : 314, avenue de |

‘Indépendance, Quartier Ti
Pointe-Noire, Républiqu

ié-Tié,
e du Congo.

Toute modification d'adresse devra faire l'objet d'une notification à l’autre Partie,
Chapitre V — De l'entrée en Vigueur

Article 13 : Le

Présent Protocole d’Accord
français, entre

, établi en deux exemplaires originaux, en
€n Vigueur à la date de sa

Signature, Par les deux Parties.

Fait à Brazzaville, le 1l 1 JAN, 2017
Pour la Société ETRABA Pour la République du Congo,
Le Président Directeur Fondateur, Le Ministre d'Etat,

Ministre de l'Agriculture,

de l'El

levage et de la Pêche,
